     
  

Case 1:21-cv-00010-GPG Document1 Filed ouo#et USDC Coloraglo Page 1 of 8°

IN THE UNITED STATES DISTRICT COURT
|
FOR THE DISTRICT OF COLORADO

Civil Action No. |
(To be supplied by the court)

FILED

Ang, | MT RSHEE aS
Dehokhar Vsatnaev Rea No ISOT1OBY praintige
s ‘i JAN 04 2021

FREY P. COWELL
CLERK

V.

 

ADX Protence Federal Bureau of Prisons
Worden Po. Tree

A. Tort} ortmoadd

 

 

, Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
Sheet of paper with the full list of names. The names listed in the above captiontmust be

identical to those contained in Section B. Do not include addresses here. ) :

 

PRISONER COMPLAINT j

Ii

 

 

NOTICE

 

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns Tesulting from
public access to electronic court files. Under this rule, papers filed with the court ‘should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a miflor’ S initials;

and the last four digits of a financial account number. |
{

2 Sd

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or, any other
materials to the Clerk’s Office with this complaint. |
Hl

|

 

 

 

 
Case 1:21-cv-00010-GPG Document1 Filed 01/04/21 USDC Colorado Page 2 of 8

  

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Dahovlar ermey, TOT4O38 U.S Feartentiary Md P.O, Bog 3500

(Name, prisoner identification number, and complete mailing address) VE\o Ease VIAIS- BS oo
9 anal \

(Other names by which you have been known)

 

 

     
  

Indicate whether you are a prisoner or other confined person as follows: (check ane)
Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Y Convicted and sentenced federal prisoner
Other: (Please explain)

 

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the infor ‘mation requested. The additional
pages regarding defendants should be labeled “B. DEF. ENDANT, (S) INFORMA TION.”

Defendant 1; Oe VOUR Warden |

(Name, job title, ‘and complete mailing address)

|
WS. Penitentiary Kee , Or Boy 8500. Florened CO 8(296-2Fv0

At the time the claim) in this complaint arse, was this defendant acting under
color of state or federal law? _V’Yes iNo (check one). Briéfly explain:

Vou is a Waidka a We Fedetalll compley

I

Defendant 1 is being sued in his/her ___ individual and/or YM aici capacity.

 

 
Case 1:21-cv-00010-GPG Document1 Filed 01/04/21 USDC Col

 

Defendant 2: A. Awrrdrorlmonda, (nik Mana gel

(Name, job title, and complete mailing address)
US. Nenvderiacy Ma. y O. Roy £500, Florence tt

if
i

Leo $1226- BF00

4
i

At the time the csi) in this Pes laint arose, was this defendant acting under
color of state or federal law? | No (check one). Briefly explain:

Aardsiwoado is We Unt Mak o& Weunttl at ADK,
phere GT am corcently leon fined. i

4
Defendant 2 is being sued in his/her __ individual and/or Abia capacity.

Defendant 3: Federal Burean of Versons , ADK Foren dé

(Name, job title, and complete mailing address)

KS. Yenrrentra ty May . ° AQ, Dow £5 00. F\ orale CO FIAIG- FS vo
i

At the time the claim(s) 1 in this complaint arose, was this defendant acting under
color of state or federal law? ~“Yes __| No (check one). Briéfly explain:

EN ig the Federal Priken where He ML

cuccenyhy coafined. | i
0
Th

i" fficial capacity.

Defendant 3 is being sued in his/her __ individual and/or

*

C. JURISDICTION
Indicate the federal legal basis for your claim(s): (check all that apply)

ca

42 U.S.C. § 1983 (state, county, and municipal defendants)

x Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 UES. 388 (1971)
(federal defendants)

Other: (please identify)

 

 

 
Case 1:21-cv-00010-GPG Document Filed 01/04/21 USDC Colorado Page 4 of 8

 

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For*each claim,
specify the right that allegedly has been violated and statelall facts that support. your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to\continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STA TEMENI; OF CLAIMS.”

 

CLAIM ONE: the BOT has enabled thee aid: Manager, A. Teptorimenda , to

ASer make AQains ME , ’
Supporting facts:

oe Say \O , AOA, T was iggued A coniscation| and Visposixon of Coq ttaraad form
thet liste Two Vrems & Conttatoank— @& white lease al Cae and |e bandana, In dors,
oe t val to he KOK, L grrchased Seo Commissal i The Moe items and woe
ofticer > A ; Years» Wirnouk otoyect ion ) do ward ate ae Sunnme( heat, Cottect iund
t Ne ae VeCitF Was ordered to conkscate my, baseball cash and bandana OIL,
S Peing escorted from Ale recce +e L '
by te Unit? Manager, A, Tatho Bon gach te MS CelL AR was later informed
\ x ow ei ‘ ut boumonde , Ahot She confiscated Mufinat wecause b Weal itg
\ WAS "dis tesyecting the FBI and \ vty, n d
Ware” Ware t . We Wichims ia Vout Tase , And wou Kno ud
NS) 3 a5se ked « ONC, The Langue Specthalist o fini to this inc
dent, The Unit M ; ‘ P (ST, Was WiThess us I~
av, 7 \\ aN de is using bec Psition |o% authocitullte Mee im :
Me Gn Violate mu aint “ke Las roche PERTYE TE ASC PUM athe Qgains}
Avstucts Qht ts fate and Imeattial Treatment, Hel accusation ig false,
uli Xo and UN ero fessional . LC am COnceined A\na) dae. (\ be 6 \ \
VA yee Vuickios + | < Commantcatin
IN Ma case, Thus Maring Mer unable to he Baic and
Foward: There } . PT ANA Vin Pal tra |
PWACAS ML fe Ts No proot and No evedence ite suepolt het Lalse accusation.
The Seszure of m way is wn law fa, wateasonatgle andk disce Ml nator This
incident has Caused me a Arent deal of mental stress and anxied . This
disci natery action oaeinsy me, Cetlects an attirade, that Tas \nevttels
ofouq ht aloo MOTE gpcenediaad ACTOAS hot Vielate my Maint s and hoa?
. 8 ment \ and \ stca\ deliver. +
Fesulked ‘in ™ a t 5
'

 

 

}
i

 
Case 1:21-cv-00010-GPG Document1 Filed 01/04/21 USDC Colarg :

D, Satemenr of Claims

 

Claim Two The BOP Wes enabled Warden True and |
discriminate BA CAAST Ne i

Supeot ting frcks: , A
Tamates in Gy unit ace sublected fo a Awol hase suctem = Bh Phase One and
Pliase 1 Ws. Vhase One 1s Hue default phase For al ‘comil inmates to W- -uact,
Phese One is pany, iN Nature as it allows Tamates only Pheer Ghowels a Wee le
and Awe secial Phere ealls, While Phsse Tug allows Jama tes a. dag shower -
ord three gocial plnotte calls gel month. The ec teres to adWane from Phase
One to Phese Two WaCies . put aerecally, Amate § onilPhase One Must
hoor & Weal ot “Sood conduct” end. a. expected +s ened, in educationa]
q(mcanming.. Ve vamates mM W-unth are ewatiated on A Ve annua| loa sis
ae which fre Und Team , Come rising of the (kaed Monalle the Warclen ancl
others Make rete determination the advan ke the homatal inthe. Phrase
goo acorn ot rexect his advancement, . fi

On (Max 7, 30.20, T was teviewed. by Ne Ward | Teawll and Wes Subseguea ty

ceSecte 4 “despite oe fact thay TL hod dort all thé+ wal requiped of Me
Lv ‘Malytained More than o& weal ot cleat cAnduct and nd Comyn ithed to
education preg FMS. XL was “sngor me od by tee lai Meaaget] lA, Tuttotlmon cla, .
thes T re “denied ¢lacement into Phase T Choe Reause. TH dad hot commit to
On, | education ELeAcams , Attec gress rig | The | Ponaget with groof ‘that Y V had,
AN Seek, Comm ithed +o educatten, eraians, “Ll ges “reviews again Nwee, ae
GOA bu IPRS OAC O9a\0 sedecte J. This” Moe Tr washiatocored lu the
Worden he be rekected My, Phage Two adVaskement becarlle. of mm ‘Lomeanot.”
When L asted the “Warde “het: it is he wanted From alll ye cofased +0
Clavoocake ‘our onl Said, “Show ne,‘ Ultimately rv wall told by a stff -
Member . war te Wesden snaked Me bo dmile < at hin fend lobe. ‘coulteous
wen he Makes hts veers Counds, Tt wes evidert ‘Wen | that the
ct \rerta for me las \Mecent. Tm veing helo to 6 J erent standard,
Tom being . Miser can nar eck Oni Ast, Under the SoM cirdumstance’s, other

Th Mo tes have Yea n advanced +o Chase Two. I
iki

 

LL dnereonin
=<

 

 

 
 

Case 1:21-cv-00010-GPG PDocument1 Filed 01/04 ~ t HO Page Got

D, Stoke teak of Claims sop

YP

 

 

 

Ta Ae hope of being adNanted te Phase 7 Jwo 2 soe Tee months
_ Fo\\ow aq te Sut ceCchion, Boing ever tning L coll fo meet tre
Warden's chiregia, V ‘Commi. te mare elkucation pcottams andk even
Moneged Te ok om Spb O65 an ot dar, e leaning rhe, doteahion Goutal.
On® December “3, ADO , Tee Vad Menagee informe Me rth L owilh be advenad
bo. Phase 7 \usd adhe we wees , On Deceniler \t AOR i Was told by. joe
atk Manager’ ‘that Tyas denied placement Lake Phase Toh by PY Unik Je Jean
Ye conse. of Security CCo50NS, There iS [fNo legitimate basis for the ge
twe dattals, The denra\ of my placement tare Phase Ts 2d by tie Warden
ond ne nik Team 7s aos, on Jscctintnators Thee denials howe
Comsed Me o aeck deal of stress onk meats pocmentil My ality to
\oe THEO nse nen tally and physically , 1s mee ded lou_ The fede dictal aiased
Ondk unbearc acrions of Weehen : True. Monts theaagert ~ attimond o and other
members of tre Unit team, Mu chalnt +o fac ond impact treatment (s’
Ciolated . Mu Lawn to Yo be Mectiminated ot B01 AST iS “cing Violated. T
OM duprived, Wa asths of Gants and etivelle ges that arg! > ae fotded to other
Maes. There. 15. na San or indicakton a guatanteethat this aus?

wl Stoe \n The nar six enonths Wt Wnouk Ai Cours ‘ade cvention:,

 

 

 

Lam not a “Security thre” wheq IT clean Hh recreation. yarch’

 

 

as he OC dat and cethainy would ok, oo Aweelect \f VT were

 

aioanced to Prese Two dad allowed to show dat ly , |

 

The Burgaw of Versons Mes Sartted! to guiect Ives. from tue
dise Lontastoty, OC ONS of We Werden ne hats Mfrager and othey ..

 

Mambers of We Watt FT: \eam |

 

 

 

ea FE
eesanaase |oacsieeees, [ceaeeaeees

 

 

ke | Er Es | SS
RPE, | Sb Nee

 

 

weites vip frironeremae fon me | ae mw
, -~ - |.
Case 1:21-cv-00010-GPG Documenti1 Filed 01/04

E. PREVIOUS LAWSUITS

1/21 USDC Colorago Page'7 of 8

- Have you ever filed a lawsuit, other than this lawsuit, in any federal or state court while you

were incarcerated? Yes “No (check one).

 

If your answer is “Yes,” complete this section of the form.

Ifyou have filed more than one

previous lawsuit, use additional paper to provide the requested information for'éach previous
lawsuit. Please indicate that additional paper is attached and label the additional pages

regarding previous lawsuits as “E. PREVIOUS LAWSUITS.”

 

Name(s) of defendant(s):
“4 . .

Docket number and court:

Claims raised:

a

 

Disposition: (is the case still pending?
has it been dismissed?; was relief granted?)

Reasons for dismissal, if dismissed:

~~ ow

 

Result on appeal, if appealed:

 

F, ADMINISTRATIVE REMEDIES

4

 

WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42 U.S.C. § 199 7e(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies. f

Is there a formal grievance procedure at the institution in w
V Yes ____ No (check one)
Did you exhaust administrative remedies?

V ves ___ No (check one)

 

 
1/21 USDC Colorado Page 8 of 8

Case 1:21-cv-00010-GPG Document1 Filed 01/04

    

|

urt todo. If additional space is needed
request relief. Please indicate that
i 1G. REQUEST

Bot bo porech me fiom the
That T am being made, ro
Menor, A “vot nono.

heTary dama i nh the. amount of

G. REQUEST FOR RELIEF.

State the relief you are requesting or what you want the co
to identify the relief you are requesting, use extra paper to
additional paper is attached and label the additional pages regarding relief as
FOR RELIEF.”

TE want for whe Coury Yo order The
mouses, False Gccusationg and discriminat on
SwhLe 6 by, Hee Worden AS. TWlug and Ye Vary
Loom also Ceq westin +o be awarded Mor ti in
ASO, 000 dollars, An amount Sutficcent to MAL eon offtctals Ensure.
That Anis arouse Mant Wag peas oqaig, LV XY am also asker ae tne Court to
OR Eoint Legal counsel and ty Cover all Costs and Legal $.

 

H. PLAINTIFF’S SIGNATURE

 

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing belo
knowledge, information, and belief that this complaint: (1)|i

w, I also certify to the;best of my
is not being presentedifor an improper

 

purpose, such as to harass, cause unnecessary delay, or nee

dlessly i increase the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending or inodifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Dea fethac 1oacneey/

(Pfaintiff’s signature)

i2n)}axa\aoaoe

(Date) .

 

 

(Form Revised December 2017)

 

 
